 

Exhibit 10.2

[g2016110417383626910355.jpg]

August 17, 2016

DEAL FINANCING MEMORANDUM

 

Deal name:

 

Sanofi-Aventis U.S. LLC

Location:

 

Kansas City, Missouri

 

 

 

Description:

 

Purchase for resale of entire personal property contents of a 690,000 SF
pharmaceutical manufacturing facility, including but not necessarily limited to
multiple production lines and specialized equipment, laboratory equipment,
processing machinery and equipment and facility support equipment on a
wall-to-wall, ceiling-to-floor basis (collectively, the "Assets"). Assets to be
resold commencing late September, 2016.

 

 

 

Price:

 

$3,885,000 for all assets. Heritage Global Partners, Inc. ("HGP"), a
wholly-owned subsidiary of Heritage Global Inc., will purchase a 25% undivided
interest in the Assets for $971,250.

 

 

 

Source of

Funds:

 

The Dove Holdings Corporation  $250,000

 

 

Ross Dove (individually)              $300,000

 

 

 

 

 

Balance of funds to be provided by HGP internally.

 

 

 

Funding Date:

 

8/19/16

 

 

 

Interest:

 

10% per annum on outstanding balance.

 

 

 

Term:

 

Payable in full with all accrued interest within 180 days.

 

 

 

Security:

 

First priority security interest in HGP's 25% undivided interest in the Assets.
Funds to be repaid to The Dove Holdings Corporation and Ross Dove pari passu
with interest from the distribution(s) of HGP's portion of proceeds resulting
from the resale of the Assets prior to any proceeds being retained by HGP.

 

Investment Committee

Approval:

 

August 17, 2016.

 

APPROVED

 

/s/ Allan Silber

Allan Silber

Chairman, Heritage Global Inc.

 

Date:   August 17, 2016

 

 